Title: To Alexander Hamilton from David Thompson, 24 April 1800
From: Thompson, David
To: Hamilton, Alexander


          
            Sir
            Fort Niagara April 24th. 1800
          
          The Enclosed Certificate of Major Adam Hoops stating the number of days I acted as Recorder to the court of inquiry held at this Post in the case of Major Rivardi, has been sent to the Accountant agreeable to the directions of Major Hoops, claiming the usual compensation allowed in such case; but was return’d in a Letter from the Accountant, which I now have the honor of enclosing to you—
          If the Certificate is in order, and I am entitled to any compensation, I shall hope in due time to be informed thereof—
          I am Sir—most respectfully your Obedt. Servt.
          
            D. Thompson
          
          Major General Alexr. Hamilton.
        